                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION


LEROY BOOKER, JR.                                                                      PLAINTIFF

               v.                    Civil No. 4:19-cv-04123

SERGEANT BRYANT, Hempstead
County Detention Facility                                                            DEFENDANT


                                            OPINION

       Plaintiff, Leroy Booker, Jr., filed this action pursuant to 42 U.S.C. §1983. Booker

 proceeds pro se and in forma pauperis.

       When he filed this case, Booker was incarcerated in the Hempstead County Detention

 Facility (HCDF). Booker was specifically advised (ECF No. 2) that he was required to

 immediately inform the Court of any change of address. If Booker was transferred or released,

 he was told he must advise the Court of any change in his address by no later than thirty (30)

 days from the time of his transfer to another facility or his release. Additionally, Rule 5.5(c)(2)

 of the Local Rules for the Eastern and Western Districts of Arkansas requires pro se parties to

 “promptly notify the Clerk and other parties to the proceedings of any change in his or her

 address, to monitor the progress of the case, and to prosecute or defend the action diligently.”

       On December 5, 2019, mail was returned to the Court (ECF No. 12) as undeliverable with

 a notation that Booker was no longer incarcerated at the HCDF. Booker had until January 6,

 2020, to provide the Court with his new address. Mail was again returned to the Court as

 undeliverable on December 18, 2019 (ECF No. 14).

       To date, Booker has not provided a new address or contacted the Court in anyway.

 Accordingly, this case is DISMISSED WITHOUT PREJUDICE pursuant to Rule 41(b) of

                                                 1
the Federal Rules of Civil Procedure and Rule 5.5(c)(2) of the Local Rules for the Eastern and

Western Districts of Arkansas.

     IT IS SO ORDERED on this 28th day of January 2020.


                                                  /s/ Barry A. Bryant
                                                  HON. BARRY A. BRYANT
                                                  UNITED STATES MAGISTRATE JUDGE




                                              2
